10-1783-ag
         Kotb v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A096 429 585
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of April, two thousand eleven.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                JOSEPH M. McLAUGHLIN,
 9                ROBERT A. KATZMANN,
10                     Circuit Judges.
11       _____________________________________
12
13       KARIM KOTB, a/k/a KARIM EMAD DESSOUKY KOTB,
14                Petitioner,
15
16                        v.                                    10-1783-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Samy Beshay, New York, NY.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Richard M. Evans, Assistant
27                                     Director; Allen W. Hausman, Senior
28                                     Litigation Counsel, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Petitioner Karim Kotb, a native and citizen of Egypt,

 6   seeks review of an April 6, 2010, decision of the BIA

 7   affirming the November 15, 2007, decision of Immigration

 8   Judge (“IJ”) Steven R. Abrams denying Kotb’s applications

 9   for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”). In re Karim Kotb, No.

11   A096 429 585 (B.I.A. Apr. 6, 2010), aff’g     No. A096 429 585

12   (Immigr. Ct. N.Y. City Nov. 15, 2007).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of the case.

15       Under the circumstances of this case, we review “both

16   the IJ’s and the BIA’s opinions ‘for the sake of

17   completeness.’”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d

18   Cir. 2008) (per curiam) (quoting Wangchuck v. DHS, 448 F.3d

19   524, 528 (2d Cir. 2006)).    The applicable standards of

20   review are well-established.     See 8 U.S.C. § 1252(b)(4)(B);

21   see also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

22   2009).


                                     2
 1       We find no error in the agency's determination that

 2   Kotb failed to demonstrate his eligibility for withholding

 3   of removal.   “In the absence of solid support in the record

 4   for [an applicant’s] assertion that he will be [persecuted],

 5   his fear is speculative at best.”     Jian Xing Huang v. INS,

 6   421 F.3d 125, 129 (2d Cir. 2005) (per curiam).    Because Kotb

 7   did not submit any evidence in support of his contention

 8   that the Egyptian government will harm him based on its

 9   alleged belief that he works for the CIA, the agency did not

10   err in finding his claimed fear speculative and insufficient

11   to establish his eligibility for withholding of removal.

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34(b).

20                               FOR THE COURT:
21                               Catherine O’Hagan Wolfe, Clerk
22
23




                                   3